        Case 1:21-cr-00001-KMW Document 14 Filed 01/28/21 Page 1 of 4
        Case 1:21-cr-00001-KMW Document 13-1 Filed 01                   lf~11>C~MfV1    of 4
                                                                       DOCUMENT
                                                                       ELECTRONICALL y FILED
                                                                       DOC#:
UNITED STATES DISTRICT COURT
                                                                                ----~----
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 1 /a q /:::i 1
 United States of America                                                        Protective Order

                V.                                                             21 Cr. 001 (KMW)

 Grant Grandison,

                            Defendant.


        Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows :

        1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government' s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely di sclosed, the Government' s ongoing investigation of uncharged

individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government's disclosure material ,

referred to herein as "sensitive disclosure material," contains information that, among other things,

identifies, or could lead to the identification of, witnesses who may be subject to intimidation or

obstruction , and whose lives, persons, and property, as well as the lives, persons and property of

loved ones, will be subject to risk of harm absent the protective considerations set forth herein
        Case 1:21-cr-00001-KMW Document 14 Filed 01/28/21 Page 2 of 4
        Case 1:21-cr-00001-KMW Document 13-1 Filed 01/27/21                     Page 2 of 4




and/or any supplemental agreement. The Government's designation of material as sensitive

disclosure material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel ("the defense") other than as set forth herein , and shall be used by the

defense solely for purposes of defending this action . The defense shall not post any disclosure

material or sensitive disclosure material on any Internet site or network site to which persons other

than the parties hereto have access, and shall not disclose any disclosure material to the media or

any third party except as set forth below.

       4. The parties will confer on appropriate limitations with respect to the production of

sensitive disclosure material in light of the COVID-19 pandemic.

        5. The Government may authorize, in writing, disclosure of disclosure material and

sensitive disclosure material beyond that otherwise permitted by this Order without further Order

of this Court.

        6. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal , absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed . R. Crim. P. 49.1.

                                Return or Destruction of Material
        7. Except for disclosure material that has been made part of the record of this case, the

defendant shall return to defense counsel or securely destroy or delete all disclosure material within
                                                  2
        Case 1:21-cr-00001-KMW Document 14 Filed 01/28/21 Page 3 of 4
        Case 1:21-cr-00001-KMW Document 13-1 Filed 01/27/21                   Page 3 of 4




30 days of the expiration of the period for direct appeal from any verdict in the above-captioned

case; the period of direct appeal from any order dismissing any of the charges in the above-

captioned case; or the granting of any motion made on behalf of the Government dismissing any

charges in the above-captioned case, whichever date is later. This provision does not apply to any

disclosure material or ESI that belongs to the defendant. Defense counsel shall also return to the

Government or securely destroy or delete all sensitive disclosure material within the same timeline

described above.

                                       Retention of Jurisdiction
        8. The provisions of this order sha ll not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    United States Attorney

by : ~ ~                                           Date:   January 27, 2021
    Alexandra Rothman
    Assistant United States Attorney

    Isl Amy Gallicchio

 Amy Gallicchio , Esq .
 Attorney for Grant Grandi son




                                                   3
       Case 1:21-cr-00001-KMW Document 14 Filed 01/28/21 Page 4 of 4
       Case 1:21-cr-00001-KMW Document 13-1 Filed 01/27/21   Page 4 of 4




SO ORDERED:

Dated: New York, New York
       January..).?, 2021

                                      THE HONORABLE KIMBA M. WOOD
                                      UNITED STA TES DISTRICT JUDGE




                                      4
